Citation Nr: 1538881	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  11-06 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for status post skull fracture with torn dura and laceration of the frontal lobe with residual frontal skull paresthesia and cephalgia.

2.  Entitlement to an initial compensable rating for service-connected hypertension.

3.  Entitlement to an initial compensable rating for genitofemoral nerve entrapment status post bilateral inguinal hernia repair.

4.  Entitlement to service connection for adjustment disorder with suicide attempt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to November 2009.

This matter comes before the Board of Veterans' Appeals from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA form 9 submitted in March 2011, the Veteran indicated that he wanted hearing before the Board at a local VA office (a Travel Board hearing).  The Veteran was thereafter afforded a hearing before the undersigned Acting Veterans Law Judge in June 2015, the transcript of which was regrettably indecipherable.

The Veteran has been offered the opportunity for another hearing.  In an August 2015 communication, he informed the Board that he was seeking a Travel Board hearing.  This hearing must be scheduled.  See 38 C.F.R. § 20.700 (2015).

In accordance with the Veteran's August 2015 communication, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




